Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.
Claims 1-10 are rejected.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112 as being indefinite in light of the specification.

For claim 2: Claim 2 recites the limitations “a query request” “a user equipment” “a target wireless access point” in line 1,2,3.  This recitation renders the claim indefinite and vague because the limitations “a query request” “a user equipment” “a target wireless access point” have already been recited in claim 1 and claim 2 depends on claim 1.

For claim 3: claim 3 recites the limitations “a user equipment”, “a wireless access point” in lines 2 and 5. This recitation renders the claim indefinite and vague because the limitations “a user equipment”, “a wireless access point” have already been recited in claim 1 on which claim 3 depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rong et al. (US-PG-PUB 2016/0134613 A1).

The application is about authentication of a user device and is shown in fig. 1 below.

    PNG
    media_image1.png
    318
    535
    media_image1.png
    Greyscale




The primary reference is about acquiring authentication information on behalf of user equipment and is shown in fig.1 below.

    PNG
    media_image2.png
    672
    527
    media_image2.png
    Greyscale







For claim 1. Rong teaches a method for querying authentication information of a wireless access point at a server (Rong fig.1 step 101 and see [0062] terminal sending query request to server see also [0098] authentication maybe “user name-password “), the method comprising:
acquiring a query request transmitted by a user equipment (Rong fig.1 step 101 and see [0062] terminal sending query request to server) and determining a target wireless access point according to the query request (Rong fig.1 step 101 and see [0062] terminal sending query request to server to query for an available access point and [0066] lines 4-7, based on the request the server finds a matched wireless access point i.e. a determination is made),
determining wireless access points associated with the target wireless access point according to an association rule (Rong fig. 1 step 103 terminal determine a most appropriate access point i.e. target access point see also [0073]-0075] target access point being determined based on preset rule such as signal strength, rate charge etc.; and see also [0070] server returning a list of wireless access points see also  [0066] lines 4-7,  based on the request the server finds a matched wireless access point i.e. a determination is made base on specific criteria i.e. rule ),
acquiring authentication information of the target wireless access point (Rong fig. 1 step 104 Ue acquires authentication information associated with the specific wireless access point i.e. target wireless point [0093] the authentication is received from the server which was first acquired by the server in order to be sent to the wireless device) , and its associated wireless access points (Rong fig.1 step 102 and see also [0070] server returned a list of wireless access points i.e. associated access point and [0074]  most appropriate wireless access point from list  [0075] an association rule based on signal strength, rate charge etc.);
 and
transmitting authentication information to the user equipment (Rong fig. 1 step 104 [0093]   optionally see also step 1041, 1042,1043 and see also [0095]- [0100] request for authentication information being send to a sever and requested authentication information being sent by server to terminal and the authentication information pertained to an access point)

For claim 4. Rong teaches all the limitation of parent claim 1, Rong teaches wherein the authentication information comprises a hotspot password and an identifier indicating whether there is a hotspot password (Rong table 1 AP identifier, user name and password).

For claim 10. Rong teaches  device for querying authentication information of a wireless access point at a server(Rong fig. 1 step 1041, 1042,1043 and see also [0095]-[0100] request for authentication information being sent to a sever by Ue and requested authentication information being sent by server to terminal and the authentication information pertained to an access point),  the device including a memory for storing computer program instructions (Rong [0160] a memory) and a processor for executing program instructions(Rong fig. 4 303 a processing unit see also [0142]), wherein the computer program instructions, when executed by the processor, cause the device to
acquire a query request transmitted by a user equipment (Rong fig.1 step 101 and see [0062] terminal sending query request to server) and determining a target wireless access point according to the query request (Rong fig.1 step 101 and see [0062] terminal sending query request to server to query for an available access point and [0066] lines 4-7, based on the request the server finds a matched wireless access point i.e. a determination is made),
determine wireless access points associated with the target wireless access point according to an association rule (Rong fig. 1 step 103 terminal determine a most appropriate access point i.e. target access point see also [0073]-0075] target access point being determined based on preset rule such as signal strength, rate charge etc.; and see also [0070] server returning a list of wireless access points)
acquire authentication information of the target wireless access point (Rong fig. 1 step 104 Ue acquires authentication information associated with the specific wireless access point i.e. target wireless point [0093] the authentication is received from the server which was first acquired by the server in order to be sent to wireless device), and its associated wireless access points (Rong fig.1 step 102 and see also [0070] server returned a list of wireless access points i.e. associated access point and [0074]  most appropriate wireless access point [0075] an association rule based on signal strength, rate charge etc.);
 and
transmit authentication information to the user equipment (Rong fig. 1 step 104 [0093] optionally see also step 1041, 1042,1043 and see also [0095]- [0100] request for authentication information being send to a sever and requested authentication information being sent by server to terminal and the authentication information pertained to an access point).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Rong et al. (US-PG-PUB 2016/0134613 A1) and in view of Morgan et al. (US-PG-PUB 2016/0323799A1).

For claim 2. Rong teaches all the limitations of parent claim 1, wherein the acquiring of a query request transmitted by a user equipment and determining a target wireless access point according to the query request, comprising:
Rong teaches acquiring a query request transmitted by a user equipment (Rong fig.1 step 101 and see [0062] terminal sending query request to server), wherein the query request includes a list acquired by the user equipment and the list contains identifier information of the wireless access points by the user equipment (Rong [0063] SSID included in query send by Ue to server); and
determining a wireless access point contained in the list as the target wireless access point (Rong fig. 1 step 103 terminal determine a most appropriate access point i.e. target access point see also [0073]-0075] target access point being determined based on preset rule such as signal strength, rate charge etc.; and see also [0070] server returning a list of wireless access points)
	Rong does not teach a list obtained by Ue via scanning 
	However a list obtained by Ue via scanning (Morgan [0031] a list obtain by a UE during a query which is obtained via scanning).
	Thus, it would have been obvious at the time of filling to combine the teaching of Morgan and the teaching of Rong to use the scanning as taught by Morgan to discover nearby access point. Because Morgan teaches a method for efficient handoff from an origin cell to a target cell, thus providing efficient spectrum utilization (Morgan [0005]).

Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Rong et al. (US-PG-PUB 2016/0134613 A1) and in view of Agerstam et al. (US-PG-PUB 2013/0260813 A1).

For claim 3. Rong teaches all the limitations of parent claim 1, 
acquiring a list transmitted by a user equipment, wherein the list contains identifier information of the wireless access points scanned by the user equipment (Rong [0063] SSID included in query send by Ue to server);
wherein the association rule comprises:
wireless access points associated with a wireless access point comprise other wireless access points in one or more scan lists containing the wireless access point (Rong fig. 1 step 103 terminal determine a most appropriate access point i.e. target access point see also [0073]- [0075] target access point being determined based on preset rule such as signal strength, rate charge etc.; and see also [0070] server returning a list of wireless access points).
	Rong does not expressly teach acquiring a scan list transmitted by a user equipment,
However, Agerstam from a similar field of endeavor teaches acquiring a scan list transmitted by a user equipment (Agerstam [0031] a scan list being transmitted and scan list having access point entry).
	Thus, it would have been obvious to a person of ordinary skills at the time of the filling to combine the teaching of Agerstam and the teaching of Rong to acquire a scan list as taught by Agerstam to provide authentication as taught by Rong. Because Agerstam teaches a method of managing scan list thus providing efficient choice of best AP among multiple AP, thus providing efficient spectrum utilization (Agerstam [0009]).

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al. (US-PG-PUB 2016/0134613 A1) and in view Narayanan et al. (US-PG-PUB 2006/0129813 A1).

For claim 5. Rong teaches a method for querying authentication information of a wireless access point at a user equipment (Rong fig. 1 step 1041, 1042,1043 and see also [0095]- [0100] request for authentication information being send to a sever and requested authentication information being sent by server to terminal and the authentication information pertained to an access point), the method comprising:
determining a target wireless access point for query (Rong [0066] lines 4-7, based on the request the server finds a matched wireless access point i.e. a determination is made base on specific criteria i.e. rule see also fig. 1 step 103 [0080] terminal determine a most appropriate access point i.e. target access point see also [0073]- [0075] target access point being determined based on preset rule such as signal strength, rate charge etc.;)
wherein the authentication information buffer is used to store authentication information of wireless access points acquired from a server (Rong [0072] terminal storing wireless access point information received from server and [0024] received authentication received by server being stored i.e. in a buffer or memory)
receiving and storing the authentication information of the target wireless access point and its associated wireless access points transmitted and determined based on the query request by the server (Rong fig 1 step 102 [0072] a request for authentication being sent and upon receipt of the authentication information, the received authentication information is being stored see also [0159] [0160]).
Rong teaches received authentication from server are being save at a storage of the wireless device in [0072] does not teach searching authentication information of the target wireless access point in an authentication information buffer, 
reading the authentication information of the target wireless access point when the authentication information of the target wireless access point exists in the authentication information buffer;
transmitting a query request to the server when the authentication information of the target wireless access point does not exist in the authentication information buffer;
However, Narayanan from a similar field of endeavor teaches searching authentication information of the target wireless access point in an authentication information buffer (Narayanan [0015] a controller i.e. buffer being searched for authentication information see also [0017] upon a request a search is made for authentication credential see also fig. 1 step 110 [0015]), 
reading the authentication information of the target wireless access point when the authentication information of the target wireless access point exists in the authentication information buffer (Narayanan [0017] authentication information being found at the local database based on which electronic device is authenticated i.e. authentication information read step 115 and see also [0015]);
transmitting a query request to the server (Narayanan [0021] server is not found based on which a request is sent see also [0023]), when the authentication information of the target wireless access point does not exist in the authentication information buffer (Narayanan [0018] authentication information not found in local database see also [0023] and [0025] [0026] a first MNC not available i.e. not searchable or accessible based on which a request is sent to a second MNC). 
Thus, it would have been obvious to a person of ordinary skills at the time of filling of to combine the teaching of Narayanan and the teaching of Rong to use the searching capability function as taught by Narayanan to search  the storage location as taught by Rong in order to decide whether to send request or not, thus reducing the number of request sent to the server Because Narayanan teaches a method of changing authentication server in case of the absence or  presence of credential at the local level thus providing efficient spectrum utilization (Narayanan [0004]).
 
For claim 7. The combination of Rong and Narayanan teaches all the limitations of parent claim 5,
Rong teaches all the limitations of parent claim 5, Rong teaches wherein the authentication information includes a hotspot password and an identifier indicating whether there is a hotspot password (Rong table 1 AP identifier, user name and password).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rong et al. (US-PG-PUB 2016/0134613 A1) in view Narayanan et al. (US-PG-PUB 2006/0129813 A1) and in view of Morgan et al. (US-PG-PUB 2016/0323799A1).

For claim 6. The combination Rong and Narayanan teaches all the limitations of parent claim 5, wherein the step of determining a target wireless access point for query, comprising:
The combination of Rong and Narayanan teaches wherein the list contains identifier information of the wireless access points scanned by the user equipment (Rong table 1a list having AP identifier, user name and password).; and
determining a wireless access point contained in the list as the target wireless access point (Rong fig.1 step 101 and see [0062] terminal sending query request to server to query for an available access point).
The combination of Rong and Narayanan does not teach acquiring a scan list obtained via channel scanning and does not teach scan list 
However, Morgan from a similar field of endeavor teaches acquiring a scan list obtained via channel scanning (Morgan [0031] a list obtain by a UE during a query which is obtained via scanning), scan list (Morgan [0031] a list obtain by a UE during a query which is obtained via scanning).
Thus, it would have been obvious to a person of ordinary skills at the time of the filling to combine the teaching of Agerstam and the combined teaching of Rong and Narayanan to acquire a scan list as taught by Agerstam to provide authentication as taught by Rong. Because Agerstam teaches a method of managing scan list thus providing efficient choice of best AP among multiple AP, thus providing efficient spectrum utilization (Agerstam [0009]).

Claims 8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al. (US-PG-PUB 2016/0134613 A1) in view Narayanan et al. (US-PG-PUB 2006/0129813 A1) and in view of Patel et al. (US-PG-PUB 2017/0265070 A1). 

For claim 8.  The combination of Rong and Narayanan teaches all the limitations of parent claim 5, wherein the method further comprising:
Rong teaches a buffer (Rong [0072] Ue storing wireless access point information i.e. authentication information). 
Rong does not teach deleting authentication information in the authentication information buffer in chronological order after content capacity of the authentication information buffer exceeds a preset upper limit.
However Patel from a similar field of endeavor teaches deleting authentication information in the authentication information buffer in chronological order after content capacity of the authentication information buffer exceeds a preset upper limit (Patel [0036] [0037] buffer information being deleted based on a timer and information being deleted in order to conserve memory resources).
Thus, it would have been obvious to a person of ordinary skills at the time of the filling to use the deleting function as taught by Patel in order to free space from the storage as taught by Rong. Because Rong teaches a method of saving buffer space thus providing efficient spectrum utilization (Patel [0012]).

For claim 9. The combination of Rong and Narayanan teaches all the limitations of parent claim 5, 
The combination of Rong and Narayanan does not teach wherein the method further comprising:
after failing to connect to a corresponding wireless access point using authentication
information in the authentication information buffer, deleting the authentication information from the authentication information buffer.
However Patel from a similar field of endeavor teaches after failing to connect to a corresponding wireless access point using authentication information in the authentication information buffer (Patel [0036] a timer related to dhcp based on which pairwise identifier is removed or deleted from buffer when dhcp no working no connection will be available ), deleting the authentication information from the authentication information buffer (Patel [0036] a timer related to dhcp based on which pairwise identifier is removed or deleted from buffer).
Thus, it would have been obvious to a person of ordinary skills at the time of the filling to use the deleting function as taught by Patel in order to free space from the storage as taught by Rong. Because Rong teaches a method of saving buffer space thus providing efficient spectrum utilization (Patel [0012]).

For claim 10. Rong teaches  device for querying authentication information of a wireless access point at a server(Rong fig. 1 step 1041, 1042,1043 and see also [0095]-[0100] request for authentication information being send to a sever and requested authentication information being sent by server to terminal and the authentication information pertained to an access point),  the device including a memory for storing computer program instructions (Rong [0160] a memory) and a processor for executing program instructions(Rong fig. 4 303 a processing unit see also [0142]), wherein the computer program instructions, when executed by the processor, cause the device to
acquire a query request transmitted by a user equipment (Rong fig.1 step 101 and see [0062] terminal sending query request to server) and determining a target wireless access point according to the query request (Rong fig.1 step 101 and see [0062] terminal sending query request to server to query for an available access point),
determine wireless access points associated with the target wireless access point according to an association rule (Rong fig. 1 step 103 terminal determine a most appropriate access point i.e. target access point see also [0073]-0075] target access point being determined based on preset rule such as signal strength, rate charge etc.; and see also [0070] server returning a list of wireless access points)
acquire authentication information of the target wireless access point (Rong fig. 1 step [0104] Ue acquires authentication information associated with the specific wireless access point i.e. target wireless point see also [0104]) , and its associated wireless access points (Rong fig.1 step 102 and see also [0070] server returned a list of wireless access points i.e. associated access point and [0074]  most appropriate wireless access point [0075] an association rule based on signal strength, rate charge etc.);
and
transmit authentication information to the user equipment (Rong fig. 1 step 1041, 1042,1043 and see also [0095]- [0100] request for authentication information being send to a sever and requested authentication information being sent by server to terminal and the authentication information pertained to an access point see also fig. 1 step 104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaushik (US-PG-PUB 2016/0105824 A1.  Dynamic generation of per station realm lists for hotspot connections.
Anderson et al. (US-PG-PUB 2016/0105846 A1) Determining a preferred WIFI hotspot 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412